     Case 1:10-cr-10408-WGY Document 80 Filed 11/29/20 Page 1 of 14




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

                                             )
UNITED STATES OF AMERICA                     )
                                             )
               v.                            )      NO. 10-CR-10408-WGY
                                             )
ANGEL QUINONES                               )




     DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE UNDER
                      18 U.S.C. §3582(c)(1)(A)


       Now comes the Defendant, Angel Quinones, by and through his counsel, and

respectfully moves this Court for an order reducing his sentence pursuant to 8 U.S.C. §

3582(c)(1)(A)(i)

       Mr. Quinones specifically requests that his sentence be reduced by 6 months, to

end in February 2021. His circumstances are exceptional because, despite having been

sentenced to serve his time at the Bureau of Prisons, where he would be eligible for

release to a halfway house with 6 months remaining on his sentence, it appears that Mr.

Quinones will never reach a Bureau of Prisons facility and will instead serve his entire

federal sentence at the Wyatt Detention Center. The existence of the COVID-19

pandemic has effectively slowed down movement of prisoners through the normal

channels of the Bureau of Prisons. This is an understandable reaction to a global

pandemic. However it has left many people, like Mr. Quinones, effectively “stuck” and

unable to proceed to a BOP facility. Without access to a BOP facility and the attendant

case managers, he cannot be approved for or placed in to a halfway house. This

essentially adds 6 months on to Mr. Quinones sentence.


                                             1
     Case 1:10-cr-10408-WGY Document 80 Filed 11/29/20 Page 2 of 14




                            PROCEDURAL BACKGROUND

       Mr. Quinones is presently serving a 15 month revocation judgment imposed by

this Court on October 22, 2019. The 15 month sentence was deemed to run consecutive

to the state prison sentence he was then serving. Mr. Quinones finished his state prison

sentence in approximately late July/early August of 2020. He was transferred from the

Department of Correction to the Wyatt Detention Center. With the calculation of good

time, we anticipate his release date to be August 31, 2021. For inmates with clean

disciplinary records, the Bureau of Prisons has the ability to release them early to either

home confinement or a halfway house, when they have 6 months to 1 year remaining on

their sentence, with 6 months being customary. Mr. Quinones will reach the 6 month

mark in February of 2021.

                                          ARGUMENT



       1. As Amended by the First Step Act of 2018, 18 U.S.C. § 3582(c)(1)(A) now

           Authorizes Courts to Reduce Sentences for “Extraordinary and Compelling

           Reasons” on Motion of the Defendant, and Without a BOP Recommendation.


       Recent changes to the statutory language of 18 U.S.C. § 3582 provide new

jurisdiction to federal courts to grant release for extraordinary and compelling reasons. A

court may now reduce a prisoner’s sentence “if it finds that — (1) extraordinary and

compelling reasons warrant such a reduction” and (2) the reduction is “consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A)(i).



                                              2
       Case 1:10-cr-10408-WGY Document 80 Filed 11/29/20 Page 3 of 14




          Prior to 2018, only the Director of the Bureau of Prisons (“BOP”) could file these

kinds of “compassionate release” 1 motions. United States v. Brown, 457 F. Supp. 3d 691,

696 (S.D. Iowa 2020). 2 The BOP rarely did so. Although the BOP was first authorized to

file compassionate-release motions in 1984, from 1984 to 2013, an average of only 24

inmates were released each year through BOP-filed motions. See Hearing on

Compassionate Release and the Conditions of Supervision before the U.S. Sentencing

Comm’n (2016) (statement of Michael E. Horowitz, Inspector General, Dep’t of

Justice). 3 According to a 2013 report from the Office of the Inspector General, these low

numbers resulted, in part, because the BOP’s “compassionate release program had been

poorly managed and implemented inconsistently, . . . resulting in eligible inmates . . . not

being considered for release, and terminally ill inmates dying before their requests were

decided.” Id. The report also found that the BOP “did not have clear standards as to when

compassionate release is warranted and . . . BOP staff therefore had varied and

inconsistent understandings of the circumstances that warrant consideration for

compassionate release.” Id.

          Against this backdrop, Congress passed and President Trump signed the First Step

1
    The Comprehensive Crime Control Act of 1984 first included the so-called
     “compassionate release statute” which allowed for a district court to modify a final
     term of imprisonment after finding the existence of “extraordinary and compelling
     reasons” only upon motion by the Director of the Bureau of Prisons (“BOP”). 18
     U.S.C. § 3582(c)(1)(A)(i); see also P.L. 98-473, 98 Stat 1837 (Oct. 12, 1984). Without
     such motion, district courts were unable to reduce a prisoner’s sentence, even if it
     concluded that extraordinary and compelling reasons existed to do so. The BOP served
     as a gatekeeper to a prisoner’s road to potential relief and limited the sentencing
     court’s jurisdiction.
2
    United States v. Brown is currently on appeal in the 8th Circuit, No. 20-2053.
3
    Available at https://oig.justice.gov/node/798.

                                                3
       Case 1:10-cr-10408-WGY Document 80 Filed 11/29/20 Page 4 of 14




Act in 2018, a landmark piece of criminal-justice reform legislation that “amended

numerous portions of the U.S. Code to promote rehabilitation of prisoners and unwind

decades of mass incarceration.” Brown, 457 F.Supp.3d at 696 (citing Cong. Research

Serv., R45558, The First Step Act of 2018: An Overview 1 (2019)). In an effort to

improve and increase the use of the compassionate-release process, the First Step Act

amended § 3852(c)(1)(A) to allow prisoners to directly petition courts for compassionate

release, removing the BOP’s exclusive “gatekeeper” role. 4

         The amendment to § 3582(c)(1)(A) provided prisoners with two routes to court:

(1) file a motion after fully exhausting administrative appeals of the BOP’s decision not

to file a motion, or (2) file a motion after “the lapse of 30 days from the receipt . . . of

such a request” by the warden of the defendant’s facility, “whichever is earlier.” 18

U.S.C. § 3582(c)(1)(A). These changes gave the “district judge . . . the ability to grant a

prisoner’s motion for compassionate release even in the face of BOP opposition or its

failure to respond to the prisoner’s compassionate release request in a timely manner.”

United States v. Young, No. 2:00-cr-00002-1, 2020 WL 1047815, at *5 (M.D. Tenn. Mar.

4, 2020). The substantive criteria of § 3582(c)(1)(A)(i) remained the same.

         Congress never defined the term “extraordinary and compelling reasons,” except

to state that “[r]ehabilitation . . . alone” does not suffice. 28 U.S.C. § 994(t). Rather,

Congress directed the Sentencing Commission to define the term. Id. The Commission



4
    See also United States v. Redd, 444 F. Supp. 3d 717, 725 (E.D. Va. 2020) (“The First
     Step Act was passed against the backdrop of documented infrequency with which the
     BOP filed motions for a sentence reduction on behalf of defendants.”); 164 Cong. Rec.
     S7314-02, 2018 WL 6350790 (Dec. 5, 2018) (statement of Senator Cardin, co-sponsor
     of the First Step Act) (“[T]he bill expands compassionate release . . . and expedites
     compassionate release applications.”).
                                               4
     Case 1:10-cr-10408-WGY Document 80 Filed 11/29/20 Page 5 of 14




did so prior to the passage of the First Step Act, but has not since updated the policy

statement. See U.S.S.G. §1B1.13 cmt. n.1(A)-(D). In subsections (1)(A)-(C) of an

Application Note to U.S.S.G. §1B1.13, the Commission enumerated three specific

“reasons” that qualify as “extraordinary and compelling”: (A) terminal illness diagnoses

or serious medical, physical or mental impairments from which a defendant is unlikely to

recover, and which “substantially diminish” the defendant’s capacity for self-care in

prison; (B) aging-related health decline where a defendant is over 65 years old and has

served at least ten years or 75% of his sentence; or (C) two family related circumstances:

(i) death/incapacitation of the only caregiver for the inmate’s children or (ii)

incapacitation of an inmate’s spouse, if the inmate is the spouse’s only caregiver. See id.

cmt. n.1(A)-(C). The policy statement also added a catchall provision that gave the

Director of the BOP the authority to determine if “there exists in the defendant’s case an

extraordinary and compelling reason other than, or in combination with” the other three

categories. Id. cmt. n.1(D).

       This catchall provision implicitly recognizes that it is impossible to package all

“extraordinary and compelling” circumstances into three neat boxes and renders

subsections (A)-(C) non-exclusive. See United States v. Urkevich, No. 8:03CR37, 2019

WL 6037391, at *3 (D. Neb. Nov. 14, 2019) (noting that §1B1.13 does not “suggest that

the list [of criteria] is exclusive”); United States v. Beck, 425 F. Supp. 3d 573, 582

(M.D.N.C. 2019) (“Read as a whole, the application notes suggest a flexible approach . . .

[and] recognize that the examples listed in the application note do not capture all

extraordinary and compelling circumstances.”).

       The Commission has not updated its policy statement to account for the changes

                                              5
       Case 1:10-cr-10408-WGY Document 80 Filed 11/29/20 Page 6 of 14




imposed by the First Step Act, 5 and the policy statement is now clearly outdated. The

very first sentence of §1B1.13 constrains the entire policy statement to motions filed

solely by the BOP. An Application Note also explicitly confines the policy statement to

such motions. See U.S.S.G. §1B1.13 (“Upon motion of the Director of the [BOP] . . . the

court may reduce a term of imprisonment . . . ”); id. at cmt n.4 (“A reduction under this

policy statement may be granted only upon motion by the Director of the [BOP].”); see

also Brown, 457 F. Supp. 3d at 699 (describing the old policy statement as “outdated,”

adding that the Commission “has not made the policy statement for the old [statutory]

regime applicable to the new one.”); United States v. Ebbers, 432 F. Supp. 3d 421, 427

(S.D.N.Y. 2020) (describing the old policy statement as “at least partly anachronistic”).

         Accordingly, many district courts, including district courts within the First

Circuit, have concluded that the “old policy statement provides helpful guidance, [but] . .

. does not constrain [a court’s] independent assessment of whether ‘extraordinary and

compelling reasons’ warrant a sentence reduction under § 3582(c)(1)(A).” Beck, 425 F.

Supp. 3d at 579; see also United States v. Fox, No. 2:14-cr-03-DBH, 2019 WL 3046086,

at *3 (D. Me. July 11, 2019) (“[D]eference to the BOP no longer makes sense now that

the First Step Act has reduced the BOP’s role. …I treat the previous BOP discretion to

identify other extraordinary and compelling reasons as assigned now to the courts.”);

United States v. Bucci, 409 F. Supp. 3d 1, 2 (D. Mass. 2019) (following Fox and holding

that “the Commission's existing policy statement provides helpful guidance on the factors


5
    As several courts have recognized, the Commission is unable to update the Sentencing
     Guidelines because, at the moment, it lacks a sufficient number of appointed
     commissioners to take this action. See, e.g., United States v. Maumau, No. 2:08-cr-
     00785-TC-11, 2020 WL 806121, at *1 n.3 (D. Utah Feb. 18, 2020); United States v.
     Fox, No. 2:14-cr-03-DBH, 2019 WL 3046086, at *3 (D. Me. July 11, 2019).
                                               6
       Case 1:10-cr-10408-WGY Document 80 Filed 11/29/20 Page 7 of 14




that support compassionate release, although it is not ultimately conclusive”); Brown, 457

F. Supp. 3d at 701 (“[T]he most natural reading of § 3582(c) is that the district court

assumes the same discretion as the BOP Director when it considers a compassionate

release motion properly before it.”); Redd, 444 F. Supp. 3d at 725 (“Application Note

1(D)’s prefatory language, which requires a determination by the BOP Director, is, in

substance, part and parcel of the eliminated requirement that relief must be sought by the

BOP Director in the first instance. . . . [R]estricting the Court to those reasons set forth in

U.S.S.G. §1B1.13 cmt. n.1(A)-(C) . . . would effectively preserve to a large extent the

BOP’s role as exclusive gatekeeper, which the First Step Act substantially eliminated . .

.”); Young, 2020 WL 1047815, at *6 (“[T]he dependence on the BOP to determine the

existence of an extraordinary and compelling reason, like the requirement for a motion by

the BOP Director, is a relic of the prior procedure that is inconsistent with the

amendments implemented by the First Step Act.”); Maumau, 2020 WL 806121 at *2-*3

(collecting cases). 6

         This Court therefore has discretion to assess whether Mr. Quinones presents

“extraordinary and compelling reasons” for his release outside those listed in the non-

exclusive criteria of subsections (A)-(C) of the pre-First Step Act policy statement. See

Memorandum, United States v. Jeremy Rodriguez, 03-cr-00271-AB-1, ECF No. 135

(E.D.P.A. Apr. 1, 2020), at 12 (granting compassionate release due to COVID-19 and

6
    A smaller number of courts have concluded that the Sentencing Commission’s policy
     statement prevents district courts from considering any “extraordinary and compelling
     reasons” outside of those listed in subsections (A)-(C) of the policy statement. See,
     e.g., United States v. Lynn, No. 89-0072-WS, 2019 WL 3805349, at *2-*5 (S.D. Ala.
     Aug. 13, 2019); United States v. Shields, No. 12-cr-00410-BLF-1, 2019 WL 2359231,
     at *4 (N.D. Cal. June 4, 2019); United States v. Willingham, No. CR113-010, 2019 WL
     6733028, at *2 (S.D. Ga. Dec. 10, 2019).


                                               7
        Case 1:10-cr-10408-WGY Document 80 Filed 11/29/20 Page 8 of 14




holding that the Court had discretion to assess whether the defendant presented

“extraordinary and compelling reasons” for his release outside of those listed in the non-

exclusive criteria of subsections (A)-(C) of the policy statement and citing Fox, 2019 WL

3046086, at *3 for the proposition that “the Commission’s existing policy statement

provides helpful guidance on the factors that support compassionate release, although it is

not ultimately conclusive . . . ”).

          Recently the 2nd Circuit, in United States v. Brooker No. 1903218, WL 5739712

(2d Cir. Sept. 25, 2020) held that the trial court has discretion to consider the possible

relevance of any number of factors when deciding to exercise its discretion under the

First Step Act.. We ask this Court to exercise its discretion here and essentially give Mr.

Quinones the type of sentence he would have been entitled to if the COVID-19 pandemic

did not occur – a sentence where he would have the possibility of release to a halfway

house or home confinement when he has served all but the last 6 months of his sentence.

          2. Administrative Remedy

      Mr. Quinones is not designated to a Bureau of Prisons facility and has not requested

compassionate release. Accordingly, exhaustion is not an issue in the instant motion for

compassionate release. Undersigned Counsel contacted legal counsel for the Bureau of

Prisons, which is attached. 7

          3. COVID-19’s Rapid Spread Is an Unprecedented Public Health Crisis.

          The Centers for Disease Control and Prevention (“CDC”) advises that the virus




7
    Email from BOP Legal Counsel Darrin Howard, October 26, 2020

                                                  8
          Case 1:10-cr-10408-WGY Document 80 Filed 11/29/20 Page 9 of 14




passes through respiratory droplets when a person coughs, sneezes, or talks. 8 Droplets

can land on another person’s mouth or nose if they are in close contact (within about 6

feet). 9 It is also possible to catch the virus by touching a surface that has the virus on it

and then touching one’s mouth, nose, or eyes. 10 The available evidence indicates that the

virus may remain on surfaces for up to three days. 11

           Infection can result in severe illness, hospitalization, and in many cases, death. 12

Fatality rates are highest among those over age 65 and those with recognized comorbities.

From the start of the COVID-19 pandemic, the CDC has urged communities to “flatten

the curve” so that hospitals would not be overwhelmed. 13 To combat transmission, heath

experts have recommended “social distancing” – every person should remain at a

distance of at least 6 feet from every other person. 14 Leaders across the globe have


8
    See CDC, “How COVID-19 Spreads” (last accessed October 15, 2020),
     https://www.cdc.gov/coronavirus/2019-ncov/prepare/transmission.html.
9
    Id.
10
     Id.
11
     See Neeljte van Doremalen, et. al., “Aerosol and Surface Stability of SARS-CoV2 as
      Compared with SARS-COV-1,” New England Journal of Medicine (Mar. 17, 2020),
      https://www.nejm.org/doi/10.1056/NEJMc2004973 (“SARS-CoV-2 was more stable
      on plastic and stainless steel than on copper and cardboard, and viable virus was
      detected up to 72 hours after application to these surfaces…”).
12
     CDC, “Severe Outcomes Among Patients with Coronavirus Disease 2019 (COVID-19)
     – United States, February 12-March 16, 2020,”
     https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e2.htm#T1_down.
13
     NY Times, “Flattening the Coronavirus Curve” (Mar. 27, 2020),
     https://www.nytimes.com/article/flatten-curve-coronavirus.html.
14
     Lisa Maragakis, “Coronavirus, Social Distancing, and Self-Quarantine,” John Hopkins
      Univ. (last accessed May 26, 2020),
      https://www.hopkinsmedicine.org/health/conditions-and-
      diseases/coronavirus/coronavirus-social-distancing-and-self-quarantine.

                                                 9
       Case 1:10-cr-10408-WGY Document 80 Filed 11/29/20 Page 10 of 14




mobilized to limit physical interaction and the spread of the virus. In Massachusetts,

Governor Charlie Baker enacted emergency orders 15 to close all schools, prohibit on-site

consumption of food and beverages, and restrict visitor access to nursing homes.

Gatherings of 10 people or more were prohibited. On March 23, 2020, Governor Baker

ordered all non-essential businesses to close and directed the Department of Public

Health to issue a stay-at-home advisory. That advisory was extended through May 18,

2020. 16 A mask or face covering became mandatory for any person over the age of two in

an indoor or outdoor public space when that person was “unable to or [did] not maintain a

distance of approximately six feet from every other person.” 17 All of these precautionary

measures were designed specifically to keep people out of crowded places and to require

social distancing to lessen the spread of the virus because it is so highly contagious.

          While Massachusetts has seen a recent positive trend in the COVID-19 positive

test rate, 18 the majority of states in the country have seen a sharp rise in COVID-19 cases

and the country as a whole now has averaged more than 50,000 cases a day. Sadly, the

pandemic is not over, and, in fact, in the United States is in the same place, if not worse,

than it was in March 2020.


15
     Office of Governor Charlie Baker, “COVID-19 State of Emergency” (last accessed
     October 15, 2020), https://www.mass.gov/info-details/covid-19-state-of-emergency.
16
     Office of Governor Charlie Baker, COVID-19 Order No. 30, “Order Further Extending
     the Closing of Certain Workplaces and the Prohibition on Gatherings of More than 10
     People” (April 28, 2020), https://www.mass.gov/doc/signed-second-extension-of-
     essential-services-order/download.
17
     Office of Governor Charlie Baker, COVID-19 Order No. 31, “Order Requiring Face
     Coverings in Public Places Where Social Distancing is Not Possible” (May 1, 2020),
     https://www.mass.gov/doc/may-1-2020-masks-and-face-coverings.
18
     Massachusetts Department of Health, “COVID-19 Dashboard” (July 1, 2020).

                                             10
       Case 1:10-cr-10408-WGY Document 80 Filed 11/29/20 Page 11 of 14




              a. Jails and Prisons Are “Hot Spots” of COVID-19.


          The COVID-19 pandemic is wreaking havoc in jails and prisons across the

country. Carceral facilities represent some of the highest concentrations of COVID-19 in

the country. 19 The reason is readily apparent. Like meatpacking plants, cruise ships, and

nursing homes, correctional institutions house large populations in close quarters and

shared spaces. People within those spaces simply cannot physically distance from one

another to prevent the spread of the virus. The New England Journal of Medicine

recognized the importance of taking every available precaution with respect to prison

populations, including releasing inmates, noting that:

          “interventions will help to flatten the curve of Covid-19 cases among
          incarcerated populations and limit the impact of transmission both inside
          correctional facilities and in the community after incarcerated people are
          released. Such measures will also reduce the burden on the correctional
          system in terms of stabilizing and transferring critically ill patients, as well
          as the burden on the community health care system to which such patients
          will be sent. Each person needlessly infected in a correctional setting
          who develops severe illness will be one too many.” 20

Public health experts have warned that infection is particularly challenging in jails and

prisons, where incarcerated individuals “are at special risk of infection, given their living

situations,” and “may also be less able to participate in proactive measures to keep




19
     NY Times, “Coronavirus in the U.S.: Latest Map and Case Count” (last accessed
     October 15, 2020), https://www.nytimes.com/interactive/2020/us/coronavirus-us-
     cases.html#clusters.
20
     Matthew J. Akiyama, et. al., “Flattening the Curve for Incarcerated Populations –
     COVID-19 in Jails and Prisons,” New England Journal of Medicine (April 2, 2020)
     (available at https://www.nejm.org/doi/full/10.1056/NEJMp2005687) (emphasis
     added).


                                                11
      Case 1:10-cr-10408-WGY Document 80 Filed 11/29/20 Page 12 of 14




themselves safe.” 21

          According to a CDC study on COVID-19 in correctional and detention facilities,

these institutions face specific challenges in combating the virus, including: “crowded

dormitories, shared lavatories, limited medical and isolation resources, daily entry and

exit of staff members and visitors, continual introduction of newly incarcerated or

detained persons, and transport of incarcerated or detained persons in multiperson

vehicles for court-related, medical, or security reasons.” 22

          Two jails in Ohio provide a cautionary tale. As of May 20, 2020, Marion

Correctional Institution reported 2,142 inmate COVID-19 cases, and the Pickaway

Correctional Institution reported 1,647 inmate COVID-19 cases. 23 14 inmates have died

at Marion and at least 34 have died at Pickaway; one staff member also has died at each

facility. 24 The Ohio corrections department originally planned to move infected inmates

from Marion to a separate facility and “decided to test everyone” at the prison, the idea

being “to find the people who were positive and asymptomatic and move them[.]”

According to the director of the department, “When we got the results back from Marion,
21
     “Achieving A Fair And Effective COVID-19 Response: An Open Letter to Vice-
      President Mike Pence, and Other Federal, State, and Local Leaders from Public Health
      and Legal Experts in the United States,” 4 (March 2, 2020), at https://bit.ly/2W9V6oS.
22
     CDC, “COVID-19 in Correctional and Detention Facilities – United States, February-
     April 2020” (May 6, 2020), available at
     https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6919e1-H.pdf, at 1.
23
     These numbers include inmates who are “currently positive” for COVID-19, inmates
     who have recovered from COVID-19, and inmates who have confirmed COVID-19
     related deaths. See Ohio Department of Rehabilitation & Correction, COVID-19
     Inmate Testing (May 20, 2020),
     https://coronavirus.ohio.gov/static/reports/DRCCOVID-19Information.pdf.
24
     Id. (two additional inmate deaths at Pickaway are “probable” COVID-19 related
      deaths).

                                              12
       Case 1:10-cr-10408-WGY Document 80 Filed 11/29/20 Page 13 of 14




there were so many people who were asymptomatic and positive, we knew that everyone

who lived in that prison had had exposure and the separation wasn’t going to work.” 25

          BOP facilities have also seen major COVID-19 outbreaks. Across all BOP

facilities, thousands of inmates have tested positive; 126 have died. 26 USP Lewisburg is

currently one of the worst facilities within the BOP.

          More specifically, there has been a sustained outbreak of COVID-19 at the Wyatt

Detention Facility for some time. As of November 16, there were 31 active cases of

COVID-19 for detainees and 18 for staff who are out on leave having tested positive. 27


              b. Mr. Quinones’ Release Is Consistent With 18 U.S.C. § 3553(a).


          When a defendant establishes extraordinary and compelling reasons for a sentence

reduction, the Court must consider the relevant sentencing factors in §3553(a) to

determine whether a reduction is warranted. 18 U.S.C. § 3582(c)(1)(A)(i). Those factors

weigh in favor of reducing Mr. Quinones sentence by 6 months.

          Additional consideration should be paid to the fact that Mr. Quinones would

likely otherwise have been released to a halfway house in of February of 2021, but for the

pandemic.

            Accordingly, the Court must balance whether an additional 6 months in prison is

needed to protect the public in light of the very real and serious risks of COVID-19 at the

25
   Marion Star, “Ohio Prison Planned to Isolate Sick Inmates. But Then 80% Tested
   Positive.” (Apr. 30, 2020),
   https://www.marionstar.com/story/news/local/2020/04/30/marion-ohio-prison-
   planned-isolate-sick-inmates-80-tested-positive/3059217001/.
26
   BOP, “COVID-19 Cases” (last accessed October 15, 2020),
   https://www.bop.gov/coronavirus/.
27
     Email update from Wyatt Regarding COVID-19, November 17, 2020

                                                 13
    Case 1:10-cr-10408-WGY Document 80 Filed 11/29/20 Page 14 of 14




Wyatt Detention Center.




                                       CONCLUSION

       For the foregoing reasons, Mr. Quinones respectfully requests that the Court grant

a 6 month reduction in his sentence.




                                                     ANGEL QUINONES
                                                     By his attorney,

                                                     /s/ Jessica P. Thrall
                                                     Jessica P. Thrall
                                                     BBO# 670412
                                                     Federal Defender Office
                                                     51 Sleeper St., 5th Floor
                                                     Boston, MA 02210
                                                     Tel: 617-223-8061




                                       CERTIFICATE OF SERVICE

        I, Jessica P. Thrall, do hereby certify that this document has been filed
electronically and that it will be served electronically to registered ECF participants as
identified on the Notice of Electronic Filing (NEF) on November 29, 2020

                                                     /s/ Jessica P. Thrall
                                                     Jessica P. Thrall




                                             14
